Citation Nr: 1027662	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot or ankle 
disability. 

2.  Entitlement to a compensable rating for right foot shell 
fragment wound scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2008, the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.

Service connection for bilateral hearing loss and tinnitus was 
granted in a June 2008 rating decision with separate 10 percent 
evaluations assigned, effective April 8, 2005.  As the award of 
service connection constitutes a full grant of benefits on 
appeal, the claims for entitlement to service connection for 
hearing loss and tinnitus are no longer before the Board.  
 
The Veteran's claim for a left foot or ankle disability was 
previously characterized by the RO as entitlement to service 
connection for a left foot disability.  While the Veteran's 
original claim, received by VA in March 2005, was limited to the 
foot, the Veteran has interchangeably provided argument 
pertaining to his left foot and ankle.  In addition, the claims 
file contains medical evidence pertaining to a left ankle 
disability.  The Court of Appeals for Veterans Claims (Court) has 
recently held, in the context of claims for service connection 
for psychiatric disabilities, that a claim for service connection 
is claim for symptoms regardless of how those symptoms are 
diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In light of Clemons, the issue in the instant appeal is 
properly understood as a claim for service connection for a 
disability of the left foot or left ankle.

In the June 2010 informal hearing presentation, the Veteran's 
representative argued that the current claim for service 
connection for a left foot or ankle disability should be 
characterized as a claim for entitlement to service connection 
for a disability of the entire left lower extremity, to include 
neurological impairment of the left leg.  Although the claims 
file does contain evidence that the Veteran has been diagnosed 
with left leg sciatica, these findings were made in the context 
of a claim for service connection for a low back disability.  
With respect to the current appeal, the Veteran's statements and 
reports of symptoms have been limited to the left foot and left 
ankle.  Additionally, a claim for service connection for a left 
leg disability was referred by the Board to the RO in the March 
2005 remand.  At that time, the Board treated the claim for a 
left leg condition as separate and distinct from the current 
appeal, and based on the Veteran's reported symptoms in 
connection with the claim on appeal, the Board still finds that 
the claim for service connection for a left leg disability is a 
separate claim, even with consideration of the Court's recent 
decision in Clemons.  

Similarly, with respect to the claim for an increased rating, the 
Board finds that the current issue on appeal is limited to 
consideration of impairment associated with the Veteran's scar of 
the right foot.  Although the Veteran is also service-connected 
for a muscle injury of the right ankle as a residual of a shell 
fragment wound, the Veteran's reports of symptoms throughout the 
claims period have been limited to his right foot.  He has not 
filed a claim for an increased rating of his right ankle 
disability, and the Board will accordingly not address symptoms 
associated with the right ankle.  Therefore, while the Board will 
address the representative's June 2010 contention that impairment 
to the muscles of the right foot should be considered when rating 
the service-connected scar, the Board does not find that the 
claim on appeal also encompasses the separate service-connected 
disability of impairment to the muscles of the right ankle.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a low back disability, to include as 
secondary to service-connected right ankle disability, and 
entitlement to service connection for a left leg 
disability have been raised by the record.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  




FINDINGS OF FACT

1.  A chronic disability of the left foot or ankle was not 
present in service and is not etiologically related to active 
duty service.

2.  The Veteran's right foot shell fragment wound scar is 
superficial and manifested by subjective complaints of occasional 
tenderness; it is not deep, has not resulted in limitation of 
motion, measures 4.5 centimeters (cm) 1 millimeter (mm), is not 
tender on examination, and has not resulted in any right foot 
disability.


CONCLUSIONS OF LAW

1.  A chronic disability of the left foot or ankle was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a compensable rating for right foot shell 
fragment wound scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 5310-12 
(2009), 7801-06, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a 
disability of his left foot or ankle as he incurred an in-service 
injury while jumping out of a helicopter in December 1969.  The 
Veteran contends that symptoms associated with this injury have 
continued to the present day. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service treatment records document an injury to the right foot 
and ankle, but are negative for evidence of complaints or 
treatment pertaining to the left foot or ankle.  The Veteran's 
lower extremities and feet were normal at the June 1970 
separation examination, and while he reported incurring a right 
ankle wound, he made no complaints related to the left foot or 
ankle.  While service treatment records do not document the 
Veteran's reported injury, a July 2005 a statement from a friend 
of the Veteran recalls how the Veteran injured his left ankle 
jumping from a helicopter in December 1969.  In addition, as 
service records document the Veteran's participation in combat 
and an injury such as that described by the lay statements of 
record is consistent with the circumstances of the Veteran's 
service, the Board finds that the record establishes the presence 
of an in-service injury.  See 38 U.S.C.A. § 1154(b) (where a 
Veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, of 
service).

The record therefore contains lay evidence sufficient to 
establish the incurrence of an in-service injury.  The Veteran 
was also diagnosed with left ankle pain, most likely secondary to 
strain, at the June 2008 VA examination.  Thus, the Board finds 
that two of the three elements necessary for service connection-
current disability and an in-service injury-are demonstrated.

Although the Board has determined that the Veteran incurred an 
injury to the left foot or ankle during service based on the 
combat presumption provisions of 38 U.S.C.A. § 1154(b), competent 
evidence of a nexus between service and a current disability is 
still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).  

In this case, the Veteran has reported a continuity of symptoms.  
In the December 2005 substantive appeal, he reported experiencing 
symptoms of a left ankle disorder ever since injuring himself in 
service when jumping out of a helicopter.  The Veteran's 
statements regarding the onset and duration of pain associated 
with the claimed disability are credible, but the Board notes 
there are no complaints of left foot or ankle pain contained in 
the record until the Veteran's claim for service connection was 
received in March 2005.  The Veteran also never complained of 
left foot or ankle pain during VA examinations conducted in June 
and September 2001, despite these examinations focus on the left 
lower extremity.  The absence of any clinical evidence both 
during and for decades after service weighs against a finding 
that the Veteran's left foot or ankle disability was present for 
the many years between service and his more recent complaints.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a nexus 
between the Veteran's current disability and his active duty 
service.  The only medical opinion of record, that of the June 
2008 VA examiner, weighs against the claim.  The examiner 
determined that the Veteran's current left foot and ankle 
condition was less likely than not related to any injury during 
service and found that the Veteran's in-service injury had not 
resulted in an chronic ongoing condition.  This medical opinion 
was rendered following review of all the evidence in the claims 
folder, including the July 2005 statement from the Veteran's 
friend, and the examiner provided a full rationale for his 
conclusions.  The medical opinion is therefore afforded 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) ("[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion") .

The Board has considered the statements of the Veteran connecting 
his current disability to service, but as a lay person, he is not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges 
that the Veteran is competent to testify as to observable 
symptoms, such as pain, but finds that his opinion as to the 
cause of the pain simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 
(Fed. Cir. 2006).  In addition, while the Veteran's reported 
history of a continuity of symptoms since service is credible, 
the other evidence of record, including the lack of evidence of a 
disability for 35 years after service and the medical opinion of 
the June 2008 VA examiner, outweigh his reported history.  The 
Board therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Increased Rating Claim

Entitlement to service connection for a residual scar from a 
shell fragment wound scar of the right foot was granted in an 
August 1970 rating decision.  An initial noncompensable 
evaluation was assigned, effective June 29, 1970.  In March 2005, 
the Veteran submitted a claim for service connection for a 
bilateral foot condition; this claim was interpreted by the RO as 
a claim for an increased rating for the already service-connected 
right foot scar.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's right foot scar is currently rated under Diagnostic 
Code 7805.  During the claims period, the criteria for rating 
scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2009)).  The Veteran's claim for 
an increased rating was received on March 2005, and was therefore 
pending before October, 28, 2008; therefore, his claim will only 
be evaluated under the rating criteria made effective from August 
30, 2002.  See id.  

Under the version of Diagnostic Code 7805 applicable to this 
claim, scars not considered by the other rating criteria are to 
be rated based on limitation of motion of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The Veteran was 
provided a VA examination of his right foot scar in July 2005, 
and the VA examiner specifically found that there was no 
functional impairment of the right foot associated with the 
service-connected scar.  The VA examiner also concluded that the 
right foot scar did not result in any disability.  A compensable 
evaluation is therefore not warranted under Diagnostic Code 7805 
for any limitation of motion associated with the service-
connected right foot scar.

The Board also finds that a compensable rating is not warranted 
under the other criteria for rating scars.  An increased 10 
percent rating is possible under Diagnostic Code 7804 for 
superficial scars that are painful on examination, however, 
during physical examination of the Veteran's scar, there was no 
significant evidence of symptoms or disability.  The Veteran 
reported that he experienced some tenderness of the scar when on 
his feet for prolonged periods, but this symptom was 
characterized by the examiner as minimal and there was no 
objective evidence of tenderness upon examination.   There is 
also no evidence that the Veteran's right foot scar is deep or 
causes limitation of motion, exceeds an area of 144 square inches 
(929 square cm), or is unstable.  The July 2005 VA examiner 
measured the scar as 4.5 cm long and 1 mm wide, and found that 
there was no ulceration or breakdown of the skin and no 
underlying tissue loss or inflammation.  A compensable rating is 
therefore not warranted under Diagnostic Codes 7801-7803. 

In the June 2010 informal hearing presentation, the Veteran's 
representative argued that a compensable rating was warranted for 
impairment to the muscle of the right foot from the Veteran's 
service-connected scar.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue- pain, impairment of coordination, and 
uncertainty of movement.  Under the criteria for rating muscle 
injuries, disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  Service 
connection is also in effect for injury to Muscle Group XII, the 
anterior muscles of the leg; the Board has considered whether a 
compensable rating is also warranted under Diagnostic Codes 5310-
5311, pertaining to muscle groups X and XI, the intrinsic muscles 
of the foot and the posterior and lateral crural muscles and 
muscles of the calf (which are the other two diagnostic codes 
concerning muscles of the foot and leg), but finds that there is 
no evidence of impairment to the right foot muscles resulting 
from the Veteran's residual scar.  The Veteran has never 
complained of any symptoms associated with a muscle injury, aside 
from general reports of right foot pain, and the July 2005 VA 
examiner found that the Veteran had only minimal symptoms of any 
disability stemming from the right foot scar.  There was no 
indication of any muscle involvement during the July 2005 
physical examination, and the VA examiner concluded that there 
was no disability resulting from the right foot scar.  
Accordingly, the Board finds that a compensable rating is not 
warranted for a muscle injury of the right foot associated with 
the service-connected scar. 

The Board has considered whether there is any other schedular 
basis for granting a compensable evaluation, but has found none.  
In addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His scar does not manifest any significant 
disability and has not resulted in any limitation of function.  
The symptoms reported by the Veteran are contemplated in the 
rating criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's scar and referral for consideration of 
extraschedular rating is not warranted.

The Court has also recently held that a request for a total 
disability rating due to individual employability resulting from 
service-connected disability (TDIU), whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  He has not reported receiving Social 
Security disability benefits, and during the July 2005 VA 
examination reported that he continued to work regularly on his 
farm.  There is no medical evidence that the Veteran's right foot 
scar has interfered with his employment, and the Veteran has not 
stated that he has lost any time from work or is unable to 
perform his duties due to the service-connected scar.  Therefore, 
remand or referral of a claim for TDIU is not necessary as there 
is no evidence of unemployability due to the service-connected 
right foot shell fragment wound scar.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an April 2005 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claims in a May 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
notice of the Dingess elements was provided after the initial 
adjudication of the claims, this timing deficiency was remedied 
by the issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the July 2008 SSOC.  Therefore, 
any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The Veteran has not reported undergoing any private treatment for 
the disabilities currently on appeal.  

Additionally, the Veteran was provided proper VA examinations in 
July 2005 and June 2008 in response to his claims.  In the June 
2010 informal hearing presentation, the Veteran's representative 
argued that the Veteran's right foot residuals of a shell 
fragment wound should be rated under the criteria pertaining to 
muscle injuries, or in the alternative, he should be provided a 
new VA examination specifically addressing any muscle injuries.  
As noted above, the issue on appeal is limited to impairment 
associated with the Veteran's right foot scar.  The Board has 
considered whether an increased rating is warranted for a muscle 
injury of the right foot itself, but the evidence does not 
establish the presence of any muscle impairment due to the 
service-connected scar.  The July 2005 VA examiner concluded that 
there was no functional impairment of the foot associated with 
the scar, and the Veteran did not complain of any muscle pain in 
his right foot during the VA examination.  The Board notes that 
the Veteran is also service-connected for a muscle injury of the 
right ankle as a residual of a shell fragment wound, but this 
disability is not currently on appeal.  

The Board also finds that the remand orders of the March 2008 
Board decision have been fulfilled.  Only substantial, and not 
strict, compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  The March 2008 remand ordered 
that the Veteran should be provided VCAA-compliant notice with 
respect to the claim for an increased rating, a VA examination 
and medical opinion should be provided regarding the claim for 
service connection for a left foot or ankle condition, and the 
claims on appeal should be readjudicated.  Proper VCAA notice was 
provided to the Veteran in May 2008 and a VA examination was 
conducted in June 2008 which included a medical opinion and 
supporting rationale.  The claims were also readjudicated in July 
2008.  Accordingly, VA has complied with the Board's March 2008 
remand orders. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a left foot or ankle 
disability is denied. 

Entitlement to a compensable rating for right foot shell fragment 
wound scar is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


